Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00816-CR

                                   Modesto Celestino GRANGER,
                                            Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR9790
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: December 5, 2018

DISMISSED FOR WANT OF JURISDICTION

           On September 11, 2017, in trial court cause number 2017-CR-9790, Appellant was indicted

on two counts: count one was for possession with intent to deliver, and count two was for

possession of, a controlled substance, namely heroin, in an amount of 400 grams or more.

           On October 2, 2018, in trial court cause number 2017-CR-2940, Appellant was convicted

of aggravated robbery and sentenced to confinement for thirty-five years.

           Citing Appellant’s conviction and sentence in trial court cause number 2017-CR-2940, the

State moved to dismiss cause number 2017-CR-9790. The trial court granted the State’s motion.
                                                                                     04-18-00816-CR


       Appellant filed a pro se notice of appeal for trial court cause number 2017-CR-9790, which

is this appeal, numbered 04-18-00816-CR. Appellant appears to be appealing the trial court’s

order dismissing trial court cause number 2017-CR-9790.

       “With certain exceptions not implicated here, this court has jurisdiction to consider an

appeal filed by a criminal defendant only after a final judgment of conviction.” Zamarripa v. State,

No. 04-16-00274-CR, 2016 WL 3085932, at *1 (Tex. App.—San Antonio June 1, 2016, no pet.)

(mem. op., not designated for publication) (citing TEX. CODE CRIM. PROC. ANN. art. 44.02); accord

McKown v. State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.) (“Generally, we

only have jurisdiction to consider an appeal by a criminal defendant where there has been a

judgment of conviction.”).

       We ordered Appellant to cause a trial court certification to be filed in this court showing

that Appellant has the right of appeal. A supplemental clerk’s record was filed containing the trial

court’s certification of defendant’s right of appeal. The certificate states that the “motion to

dismiss [was] granted [and] there is nothing to appeal.”

       The record shows there is no final judgment of conviction to review; this court’s

jurisdiction has not been invoked. See Workman v. State, 343 S.W.2d 446, 447 (Tex. Crim. App.

1961); McKown, 915 S.W.2d at 161. We dismiss this appeal for want of jurisdiction.

                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-